
	
		III
		112th CONGRESS
		1st Session
		S. RES. 323
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Hatch (for himself,
			 Mr. Reid, Mr.
			 Crapo, Mr. Heller,
			 Mr. Lee, and Mr. Udall of New Mexico) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 75th Anniversary of the
		  Welfare Program of The Church of Jesus Christ of Latter-day Saints and the
		  significant impact of the Welfare Program in the United States and throughout
		  the world in helping people in need.
	
	
		Whereas in 1936, while the United States was mired in the
			 Great Depression, Heber J. Grant, President of The Church of Jesus Christ of
			 Latter-day Saints (referred to in this Resolution as the LDS
			 Church), announced the creation of what came to be known as the Welfare
			 Program;
		Whereas President Grant explained, Our primary
			 purpose was to set up . . . a system under which the curse of idleness would be
			 done away with, the evils of a dole abolished, and independence, industry,
			 thrift and self respect be once more established amongst our people . . . The
			 aim of the Church is to help the people to help themselves. Work is to be
			 re-enthroned as the ruling principle of the lives of our Church
			 membership.;
		Whereas, the LDS Church’s Welfare Program, which is based
			 on the principles of self-reliance and industry, has expanded throughout the
			 world and assists people of all faiths by caring for the needy while
			 simultaneously teaching principles to help them become self-reliant and retain
			 their self respect;
		Whereas funding for the LDS Church’s Welfare Program is
			 provided by the members of The Church of Jesus Christ of Latter-day Saints, who
			 routinely fast for 2 consecutive meals every month and make donations to the
			 LDS Church’s Welfare Program that is at least equal to the money they would
			 have spent on food;
		Whereas the LDS Church’s Welfare Program provides
			 opportunities for members of The Church of Jesus Christ of Latter-day Saints to
			 help the less fortunate by working at dozens of farms and canneries located
			 throughout the United States and Canada that produce food for needy
			 people;
		Whereas needy people in the community are identified by
			 the leader of each local church congregation, in consultation with other local
			 leaders, including the Relief Society President (a woman from the congregation
			 who serves as the local leader of the LDS Church’s women's
			 organization);
		Whereas people in need are provided free food and
			 household items at facilities called Bishop's Storehouses after receiving a
			 written requisition from the leader of their local congregation;
		Whereas the 129 Bishop's Storehouses, which are located
			 throughout the world, provide needed commodities from the consecrated
			 sacrifices of members of The Church of Jesus Christ of Latter-day
			 Saints;
		Whereas recipients of these commodities are given service
			 opportunities, to the extent of their ability, which allow them to demonstrate
			 their gratitude for what they have received;
		Whereas employment resource service centers, which are
			 also part of the LDS Church’s Welfare Program, provide a place where people can
			 receive job training, learn to enhance their resumes, and find job
			 opportunities;
		Whereas there are nearly 300 employment resource service
			 centers throughout the world, at which volunteers help hundreds of thousands of
			 people to find jobs every year, a large percentage of whom are not members of
			 The Church of Jesus Christ of Latter-day Saints;
		Whereas the LDS Church’s Welfare Program also includes
			 Deseret Industries, which serves as an employment training facility and
			 operates thrift stores;
		Whereas these thrift stores provide on-the-job experience
			 for refugees or others who need help qualifying for long-term employment and
			 are stocked by individual donations, which are offered to the public at
			 inexpensive prices;
		Whereas the LDS Church’s Welfare Program also includes LDS
			 Family Services, a private, nonprofit organization that provides counseling,
			 adoption services, addiction recovery support groups, and resources for social,
			 emotional, and spiritual challenges;
		Whereas the influence and power for good exerted by the
			 Welfare Program of the LDS Church has greatly expanded over its 75-year
			 history; and
		Whereas the positive impact of the LDS Church’s Welfare
			 Program in the United States has assisted untold numbers of United States
			 citizens:
		Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 75th Anniversary of the Welfare Program of The Church of Jesus Christ of
			 Latter-day Saints;
			(2)congratulates the
			 members of The Church of Jesus Christ of Latter-day Saints for the significant
			 contribution that its Welfare Program has had on United States citizens and
			 many people throughout the world; and
			(3)commends the many
			 efforts made by The Church of Jesus Christ of Latter-day Saints and its
			 members, through its Welfare Program, to serve others regardless of religious
			 affiliation.
			
